Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 1 of 79 PageID# 2737




                            Exhibit 4
                Chapman v. United States of America
                 Criminal Case No. 1:03-cr-296-A
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 2 of
  Case 1:03-cr-00296-LMB Document 943-479Filed 11/06/19 Page 2 of 79 PageID# 2738
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 3 of
  Case 1:03-cr-00296-LMB Document 943-479Filed 11/06/19 Page 3 of 79 PageID# 2739
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 4 of
  Case 1:03-cr-00296-LMB Document 943-479Filed 11/06/19 Page 4 of 79 PageID# 2740




        9. I have also received dozens of certificates for completing educational courses. These

             certificates were for classes such as Algebra, Parenting I & II, Philosophy of the Mind,

             and the Rights of Man. I have attached a copy of my certificates to this declaration as

             Attachment D.

        10. I m currently participating in the After Care addiction prevention program with the

                      Mr. Blackstone, and am on the list to serve as a mentor for the new class of

             prisoners taking LCP.



   Executed on January 30, 2018 in                                                            .



                                                           s/ Seifullah Chapman1
                                                           Seifullah Chapman




   1
       On January 30, 2018, Mr. Chapman authorized his counsel via telephone to electronically sign this declaration.


                                                              3
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 5 of
  Case 1:03-cr-00296-LMB Document 943-479Filed 11/06/19 Page 5 of 79 PageID# 2741




           ATTACHMENT A
         Chapman v. BOP et. al.
       15- cv- 00279-WYD- KLM
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 6 of
                                      79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 6 of 79 PageID# 2742
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 7 of
                                      79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 7 of 79 PageID# 2743
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 8 of
  Case 1:03-cr-00296-LMB Document 943-479Filed 11/06/19 Page 8 of 79 PageID# 2744




           ATTACHMENT B
         Chapman v. BOP et. al.
       15- cv- 00279-WYD- KLM
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 9 of
  Case 1:03-cr-00296-LMB Document 943-479Filed 11/06/19 Page 9 of 79 PageID# 2745
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 10 of
  Case 1:03-cr-00296-LMB Document 943-4 79
                                         Filed 11/06/19 Page 10 of 79 PageID# 2746
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 11 of
  Case 1:03-cr-00296-LMB Document 943-4 79
                                         Filed 11/06/19 Page 11 of 79 PageID# 2747
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 12 of
  Case 1:03-cr-00296-LMB Document 943-4 79
                                         Filed 11/06/19 Page 12 of 79 PageID# 2748
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 13 of
  Case 1:03-cr-00296-LMB Document 943-4 79
                                         Filed 11/06/19 Page 13 of 79 PageID# 2749
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 14 of
  Case 1:03-cr-00296-LMB Document 943-4 79
                                         Filed 11/06/19 Page 14 of 79 PageID# 2750




            ATTACHMENT C
          Chapman v. BOP et. al.
        15- cv- 00279-WYD- KLM
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 15 of
  Case 1:03-cr-00296-LMB Document 943-4 79
                                         Filed 11/06/19 Page 15 of 79 PageID# 2751
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 16 of
  Case 1:03-cr-00296-LMB Document 943-4 79
                                         Filed 11/06/19 Page 16 of 79 PageID# 2752
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 17 of
  Case 1:03-cr-00296-LMB Document 943-4 79
                                         Filed 11/06/19 Page 17 of 79 PageID# 2753
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 18 of
  Case 1:03-cr-00296-LMB Document 943-4 79
                                         Filed 11/06/19 Page 18 of 79 PageID# 2754
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 19 of
  Case 1:03-cr-00296-LMB Document 943-4 79
                                         Filed 11/06/19 Page 19 of 79 PageID# 2755
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 20 of
  Case 1:03-cr-00296-LMB Document 943-4 79
                                         Filed 11/06/19 Page 20 of 79 PageID# 2756
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 21 of
  Case 1:03-cr-00296-LMB Document 943-4 79
                                         Filed 11/06/19 Page 21 of 79 PageID# 2757




            ATTACHMENT D
          Chapman v. BOP et. al.
        15- cv- 00279-WYD- KLM
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 22 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 22 of 79 PageID# 2758
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 23 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 23 of 79 PageID# 2759
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 24 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 24 of 79 PageID# 2760
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 25 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 25 of 79 PageID# 2761
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 26 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 26 of 79 PageID# 2762
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 27 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 27 of 79 PageID# 2763
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 28 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 28 of 79 PageID# 2764
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 29 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 29 of 79 PageID# 2765
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 30 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 30 of 79 PageID# 2766
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 31 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 31 of 79 PageID# 2767
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 32 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 32 of 79 PageID# 2768
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 33 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 33 of 79 PageID# 2769
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 34 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 34 of 79 PageID# 2770
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 35 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 35 of 79 PageID# 2771
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 36 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 36 of 79 PageID# 2772
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 37 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 37 of 79 PageID# 2773
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 38 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 38 of 79 PageID# 2774
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 39 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 39 of 79 PageID# 2775
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 40 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 40 of 79 PageID# 2776
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 41 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 41 of 79 PageID# 2777
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 42 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 42 of 79 PageID# 2778
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 43 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 43 of 79 PageID# 2779
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 44 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 44 of 79 PageID# 2780
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 45 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 45 of 79 PageID# 2781
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 46 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 46 of 79 PageID# 2782
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 47 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 47 of 79 PageID# 2783
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 48 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 48 of 79 PageID# 2784
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 49 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 49 of 79 PageID# 2785
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 50 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 50 of 79 PageID# 2786
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 51 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 51 of 79 PageID# 2787
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 52 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 52 of 79 PageID# 2788
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 53 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 53 of 79 PageID# 2789
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 54 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 54 of 79 PageID# 2790
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 55 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 55 of 79 PageID# 2791
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 56 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 56 of 79 PageID# 2792
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 57 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 57 of 79 PageID# 2793
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 58 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 58 of 79 PageID# 2794
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 59 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 59 of 79 PageID# 2795
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 60 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 60 of 79 PageID# 2796
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 61 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 61 of 79 PageID# 2797
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 62 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 62 of 79 PageID# 2798
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 63 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 63 of 79 PageID# 2799
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 64 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 64 of 79 PageID# 2800
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 65 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 65 of 79 PageID# 2801
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 66 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 66 of 79 PageID# 2802
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 67 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 67 of 79 PageID# 2803
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 68 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 68 of 79 PageID# 2804
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 69 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 69 of 79 PageID# 2805
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 70 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 70 of 79 PageID# 2806
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 71 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 71 of 79 PageID# 2807
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 72 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 72 of 79 PageID# 2808
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 73 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 73 of 79 PageID# 2809
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 74 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 74 of 79 PageID# 2810
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 75 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 75 of 79 PageID# 2811
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 76 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 76 of 79 PageID# 2812
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 77 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 77 of 79 PageID# 2813
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 78 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 78 of 79 PageID# 2814
Case 1:15-cv-00279-WYD-KLM Document 348-5 Filed 01/30/18 USDC Colorado Page 79 of
                                       79                                           Case 1:03-cr-00296-LMB Document 943-4 Filed 11/06/19 Page 79 of 79 PageID# 2815
